               ✔               Case 1:20-cr-00161-TNM Document 37 Filed 08/25/21 Page 1 of 1
Government                        USA
Plaintiff                                              VS.                            Civil/Criminal No. 21-cr-161
Defendant
                                  Kyre Fields
Joint
Court

EXHIBIT               DESCRIPTION OF EXHIBITS         MARKED      RECEIVED             WITNESS             EXHIBITS
NUMBER                                                FOR I.D.        IN                                   SENT INTO
                                                                  EVIDENCE                                 JURY
                                                                                                           (date & time)

             video                                                             Officer Brandon Dean
     1                                               8/25/2021    8/25/2021                                     n/a
             still shot                                                        Officer Brandon Dean
    1A                                               8/25/2021    8/25/2021                                     n/a
             still shot                                                        Officer Brandon Dean
    1B                                               8/25/2021    8/25/2021                                     n/a
             still shot                                                        Officer Brandon Dean
    1C                                               8/25/2021    8/25/2021                                     n/a
             still shot                                                        Officer Brandon Dean
    1D                                               8/25/2021    8/25/2021                                     n/a

             still shot                                                        Officer Brandon Dean
    1E                                               8/25/2021    8/25/2021                                     n/a
             still shot                                                        Officer Brandon Dean
    1F                                               8/25/2021    8/25/2021                                     n/a
